DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lenehan et al. (U.S. Pub. No. 2017/0000355)(previously cited) in view of Leschinsky (U.S. Pub. No. 2013/0211269), Kobayashi et al. (U.S. Pub. No. 2014/0257116) (previously cited), Ukawa et al. (U.S. Pub. No. 2018/0206744)(previously cited), and Russell (U.S. Pat. No. 4669485) (previously cited).
Regarding claim 1, Lenehan discloses:
A blood pressure measurement system (paragraphs 0036 and 0059), comprising an inflatable cuff (cuff 106; see paragraph 0037 wherein cuff is inflated); and a detection device suitable for use in the blood pressure measurement system (see at least paragraphs 0036 and 0059), said device being configured for coupling to the inflatable cuff attached to a measurement site of a body part of a patient (See at least figure 1) and arranged to perform a series of blood pressure measurements, wherein, for each measurement of the series, an inflation operation is performed to inflate the inflatable cuff  (paragraphs 0060 and 0064 disclose wherein the device performs a series of measurements through a series of a rapid inflations and deflations of the cuff), the device comprising: a determining unit for determining inflation speed-dependent parameter values during each inflation operation of the series (Paragraphs 0060 and 0064 disclose wherein the diagnostic computer 104 (determining unit) determines the time of inflation (which is interpreted as a rate or duration from the initial or starting inflation level (first pressure) to a desired (second pressure) level) for each measurement of the series), a memory unit arranged to store the determined inflation speed-dependent parameter value (Paragraphs 0060 and 0064 disclose wherein the diagnostic computer 104 (determining unit) determines the time of inflation for each measurement of the series and paragraphs 0113 disclose wherein the computer possesses a memory capable of storing data); and a processor module arranged for receiving the determined inflation speed-dependent parameter values from the memory unit (Paragraphs 0060 and 0064 disclose wherein the diagnostic computer 104 (determining unit) determines the time of inflation for each measurement of the series and paragraphs 0113 and 0116 disclose wherein the data can be transferred and paragraph 0046 discloses wherein the diagnostic computer can remotely process the data); wherein in the series of blood pressure measurements the second inflation operation is subsequent to the first inflation operation (paragraphs 0060 and 0064 disclose wherein the device performs a series of measurements through a series of a rapid inflations and deflations of the cuff wherein each inflation and deflation of the series is performed one after the other).
	Yet Lenehan does not disclose:
	wherein the series of blood pressure measurements is a series of occluding blood pressure measurements.
	However, in the same field of inflating cuff measurement systems, Leschinsky discloses:
wherein the series of blood pressure measurements is a series of occluding blood pressure measurements (abstract, paragraphs 0004, 0016-0024, 0039-0044, 0061, and 0064-0069 discloses wherein the system does performs remote conditioning in which the subjects limbs are subjected to a series of intermittent blood occlusions as blood pressure measurements are taken).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the series of blood pressure measurements is a series of occluding blood pressure measurements, as taught by Leschinsky, in order to determine systolic blood pressure of a subject without compromising cessation of blood flow through a limb for treatment and measurement purposes (paragraph 0064).
Yet the combination does not disclose:
determining an inflation speed-dependent parameter value during each inflation operation of the series of blood pressure measurements, wherein the inflation speed- dependent parameter value represents a period of time required during each inflation operation to bring a pressure of the cuff from a first pressure level to a second pressure level, and wherein the first pressure level is above a pressure of the cuff at a start of each inflation operation.
However, in the same field of blood pressure measurement systems, Kobayashi discloses:
determining an inflation speed-dependent parameter value during each inflation operation of the series of blood pressure measurements, wherein the inflation speed-dependent parameter value represents a period of time required during each inflation operation to bring a pressure of the cuff from a first pressure level to a second pressure level, and wherein the first pressure level is above a pressure of the cuff at a start of each inflation operation (paragraphs 0065-0067 disclose wherein the system after the start of inflation periodically calculates the speed of change in the cuff pressure (inflation speed-dependent parameter) based on periodically inputted cuff pressures (first and second pressure levels and wherein the first pressure level would be above the pressure of the cuff at the start) and compares the calculated speed of change with the inflation speed target and outputs a result to control the pump driving circuit based on the result). 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lenehan to incorporate determining an inflation speed-dependent parameter value during each inflation operation of the series of blood pressure measurements, wherein the inflation speed-dependent parameter value represents a period of time required during each inflation operation to bring a pressure of the cuff from a first pressure level to a second pressure level, and wherein the first pressure level is above a pressure of the cuff at a start of each inflation operation, as taught by Kobayashi, in order to ensure that the cuff pressure is increased at a constant target inflation speed in order to obtain accurate measurement (paragraph 0065).
Yet the combination does not disclose:
wherein the first and second inflation operations have analogous cuff pressure levels for the first pressure level of the first and second inflation operations.
However, in the same field of blood pressure measurement systems, Ukawa discloses:
wherein the first and second inflation operations have analogous cuff pressure levels for the first pressure level of the first and second inflation operations (paragraphs 0025-0027 disclose wherein there are multiple measurements or inflation operations and paragraphs 0039 and 0047 discloses wherein the measurement values from the different measurements are compared and paragraph 0039 discloses wherein the initial values of applied pressure and increments or decrements of applied pressure are equal in successive measurement steps).

Yet the combination does not disclose:
checking whether a difference between the determined values meets a predetermined criterion; and wherein the processor module is further arranged to stop the inflation operation if the difference between the inflation speed-dependent parameter values exceeds the predetermined criterion.
However, in the same field of blood pressure measurement systems, Russell discloses:
checking whether a difference between the determined values meets a predetermined criterion; and wherein the processor module is further arranged to stop the inflation operation if the difference between the inflation speed-dependent parameter values exceeds the predetermined criterion (Column 19, lines 15-68 and column 20, lines 1-26 disclose wherein the pressurization or inflation speed/rate of cuff pressure (inflation speed-dependent parameter value) for each of the inflations is compared with a previously-determined look-up table to determine whether the pressurization rate is within an acceptable range); and wherein the processor module is further arranged to stop the inflation operation if the difference between the inflation speed-dependent parameter values exceeds the predetermined criterion (Column 19, lines 15-68 and column 20, lines 1-26 disclose wherein the pressurization inflation speed/rate of cuff pressure (inflation speed-dependent parameter value) for each of the inflations is compared with a previously-determined look-up table to determine whether the pressurization rate is within an acceptable range and wherein the system terminates or stop the inflation operation if the inflation parameters are not within an acceptable range or value).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate checking whether a difference between the determined values meets a predetermined criterion; and wherein the processor module is further arranged to stop the inflation operation if the difference between the inflation speed-dependent parameter values exceeds the predetermined criterion; and wherein the processor module is further arranged to stop the inflation operation if the difference between the inflation speed-dependent parameter values exceeds the predetermined criterion, as taught by Russell, in order to allow the system to shut off the system to ensure that the system is not being operated or the cuff is not being inflated when there is a recognized error during any of the inflation operations within the system of Lenehan. 
	Regarding claim 2, Lenehan in view of Leschinsky, Kobayashi, Ukawa, and Russell discloses the system of claim 1, Lenehan further discloses:
	wherein the second inflation operation immediately follows the first inflation operation in the series of blood pressure measurements (Paragraphs 0060 and 0064 and figures 4 and 9 disclose wherein at least one inflation operation immediately follows a prior inflation operation).
Yet Lenehan does not disclose:
	wherein the series of blood pressure measurements is a series of occluding blood pressure measurements.

wherein the series of blood pressure measurements is a series of occluding blood pressure measurements (abstract, paragraphs 0004, 0016-0024, 0039-0044, 0061, and 0064-0069 discloses wherein the system does performs remote conditioning in which the subjects limbs are subjected to a series of intermittent blood occlusions as blood pressure measurements are taken).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the series of blood pressure measurements is a series of occluding blood pressure measurements, as taught by Leschinsky, in order to determine systolic blood pressure of a subject without compromising cessation of blood flow through a limb for treatment and measurement purposes (paragraph 0064).
Regarding claim 5, Lenehan in view of Leschinsky, Kobayashi, Ukawa, and Russell discloses the system of claim 1, yet Lenehan does not disclose:
	wherein the second pressure level is a pressure level between the first pressure level and a target cuff pressure level at an end of the inflation operation.
	However, in the same field of blood pressure measurement systems, Russell discloses:
wherein the second pressure level is a pressure level between the first pressure level and a target cuff pressure level at the end of the inflation operation (Column 19, lines 15-63 disclose wherein the system determines the pumping rate associated with the cuff at various times before the cuff reaches 40 mm(HG) (target cuff pressure level) and wherein the rate is determined by the differential pressure of the cuff between the beginning and the end of the time period such that a second pressure level would be determined between a first beginning pressure level and the target cuff pressure level).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second pressure level is a pressure level between the first pressure level and a target cuff pressure level at the end of the inflation operation, as taught by Russell, in order to allow the system evaluate pressure parameters for analysis prior to reaching a target or end pressure level. 
Regarding claim 6, Lenehan in view of Leschinsky, Kobayashi, Ukawa, and Russell discloses the system of claim 5, yet Lenehan does not disclose:
	wherein the second pressure level is smaller than the target cuff pressure at the end of the inflation operation.
	However, in the same field of blood pressure measurement systems, Kobayashi discloses:
wherein the second pressure level is substantially smaller than the target cuff pressure at the end of the inflation operation (paragraphs 0065-0067 disclose wherein the system after the start of inflation periodically calculates the speed of change in the cuff pressure (inflation speed-dependent parameter) based on periodically inputted cuff pressures (first and second pressure levels) prior to reaching the target cuff pressure and compares the calculated speed of change with the inflation speed target and outputs a result to control the pump driving circuit based on the result, such that the second pressure is smaller than the target cuff pressure so that the system can properly adjust parameters prior to reaching the target).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Regarding claim 8, Lenehan in view of Leschinsky, Kobayashi, Ukawa, and Russell discloses the system of claim 1, yet Lenehan does not disclose:
wherein the memory unit is further arranged for storing reference speed-dependent parameters for different cuff sizes and wherein the device is arranged to compare the measured inflation speed-dependent parameter with a selected one of the reference inflation-speed dependent parameters stored in the memory.
However, in the same field of blood pressure measurement systems, Russell discloses:
wherein the memory unit is further arranged for storing reference inflation speed-dependent parameters for different cuff sizes and wherein the device is arranged to compare the measured inflation speed-dependent parameter with a selected one of the reference inflation speed-dependent parameters stored in the memory (Column 19, lines 15-68 and column 20, lines 1-26 disclose wherein system compares the pressurization or inflation speed/rate of cuff pressure (inflation speed-dependent parameter value) for each of the inflations with a previously-determined look-up table to determine whether the pressurization rate is within an acceptable range and wherein the characterization is based on the cuff size and wherein the look up table includes the acceptable pressurization rates for each different occlusive cuff size).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the memory unit is further arranged for storing reference speed-dependent parameters for different 
Regarding claim 9, Lenehan in view of Leschinsky, Kobayashi, Ukawa, and Russell discloses the system of claim 1, yet Lenehan does not disclose:
wherein the inflation speed-dependent parameter is a first derivative (dP/dt) of a cuff pressure during inflation.
However, in the same field of blood pressure measurement systems, Russell discloses:
wherein the inflation speed-dependent parameter is a first derivative (dP/dt) of a cuff pressure during inflation (Column 19, lines 24-27 disclose wherein the rate or speed of inflation of  cuff pressure (inflation speed-dependent parameter) is determined by ascertaining the differential cuff pressure between the beginning and end of a pre-defined elapsed interval of time and dividing the latter into the former which constitutes a first derivative such that the speed of inflation of cuff pressure (inflation speed-dependent parameter) in Kobayashi could be determined with this process using the periodically inputted first and second pressure levels .
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein an inflation speed-dependent parameter is the first derivative (dP/dt) of the cuff pressure during inflation, in order to determine the rate of change of pressurization of the system for accurately determining the cuff pressure status or parameters in real time. 

wherein the device is further arranged to stop the series of blood pressure measurements if a difference between the measured inflation speed-dependent parameter and a reference inflation-speed dependent parameter exceeds a predetermined value.
However, in the same field of blood pressure measurement systems, Russell discloses:
wherein the device is further arranged to stop the series of blood pressure measurements if a difference between the measured inflation speed-dependent parameter and a reference inflation-speed dependent parameter exceeds a predetermined value (Column 19, line 64-68 and column 20, lines 1-26 disclose wherein the system terminates or stop the inflation operation if the inflation parameters are not within an acceptable range or value).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the device is further arranged to stop the series of blood pressure measurements if a difference between the measured inflation speed-dependent parameter and a reference inflation-speed dependent parameter exceeds a predetermined value, as taught by Russell, in order to allow the system to shut off the system to ensure that the system is not being operated or the cuff is not being inflated when there is a recognized error during any of the inflation operations within the system of Lenehan.
Yet the combination does not disclose:
	wherein the series of blood pressure measurements is a series of occluding blood pressure measurements.
	However, in the same field of inflating cuff measurement systems, Leschinsky discloses:
abstract, paragraphs 0004, 0016-0024, 0039-0044, 0061, and 0064-0069 discloses wherein the system does performs remote conditioning in which the subjects limbs are subjected to a series of intermittent blood occlusions as blood pressure measurements are taken).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the series of blood pressure measurements is a series of occluding blood pressure measurements, as taught by Leschinsky, in order to determine systolic blood pressure of a subject without compromising cessation of blood flow through a limb for treatment and measurement purposes (paragraph 0064).
Regarding claim 11, Lenehan in view of Leschinsky, Kobayashi, Ukawa, and Russell discloses the system of claim 1, Lenehan further discloses:
	a hose (tube 112), wherein the device is coupled to the inflatable cuff via the hose (see figures 1 and 2).
Regarding claim 12, Lenehan discloses:
A method being performed by a device, wherein the device is suitable for use in a blood pressure measurement system (see at least paragraphs 0036 and 0059), coupled to an inflatable cuff attached to the measurement site of the body part of the patient (See at least figure 1), wherein the device performs a series of blood pressure measurements, wherein for each measurement of the series an inflation operation is performed to inflate the inflatable cuff  (paragraphs 0060 and 0064 disclose wherein the device performs a series of measurements through a series of a rapid inflations and deflations of the cuff), the method comprising the Paragraphs 0060 and 0064 disclose wherein the diagnostic computer 104 (determining unit) determines the time of inflation for each measurement of the series of blood pressure measurements), storing the determined inflation speed-dependent parameter value for each inflation operation in a memory unit (Paragraphs 0060 and 0064 disclose wherein the diagnostic computer 104 (determining unit) determines the time of inflation for each measurement of the series and paragraphs 0113 disclose wherein the computer possesses a memory capable of storing data); receiving the determined inflation speed-dependent parameter values from the memory unit (Paragraphs 0060 and 0064 disclose wherein the diagnostic computer 104 (determining unit) determines the time of inflation for each measurement of the series and paragraphs 0113 and 0116 disclose wherein the data can be transferred and paragraph 0046 discloses wherein the diagnostic computer can remotely process the data); and wherein, in the series of blood pressure measurements, the second inflation operation is subsequent to the first inflation operation (paragraphs 0060 and 0064 disclose wherein the device performs a series of measurements through a series of a rapid inflations and deflations of the cuff wherein each inflation and deflation of the series is performed one after the other)
Yet Lenehan does not disclose:
	wherein the series of blood pressure measurements is a series of occluding blood pressure measurements.
	However, in the same field of inflating cuff measurement systems, Leschinsky discloses:
wherein the series of blood pressure measurements is a series of occluding blood pressure measurements (abstract, paragraphs 0004, 0016-0024, 0039-0044, 0061, and 0064-0069 discloses wherein the system does performs remote conditioning in which the subjects limbs are subjected to a series of intermittent blood occlusions as blood pressure measurements are taken).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the series of blood pressure measurements is a series of occluding blood pressure measurements, as taught by Leschinsky, in order to determine systolic blood pressure of a subject without compromising cessation of blood flow through a limb for treatment and measurement purposes (paragraph 0064).
Yet the combination does not disclose:
determining an inflation speed-dependent parameter value during each inflation operation of the series of blood pressure measurements, wherein the inflation speed- dependent parameter value represents a period of time required during each inflation operation to bring a pressure of the cuff from a first pressure level to a second pressure level, and wherein the first pressure level is above a pressure of the cuff at a start of each inflation operation.
However, in the same field of blood pressure measurement systems, Kobayashi discloses:
determining an inflation speed-dependent parameter value during each inflation operation of the series of blood pressure measurements, wherein the inflation speed-dependent parameter value represents a period of time required during each inflation operation to bring a pressure of the cuff from a first pressure level to a second pressure level, and wherein the first pressure level is above a pressure of the cuff at a start of each inflation operation (paragraphs 0065-0067 disclose wherein the system after the start of inflation periodically calculates the speed of change in the cuff pressure (inflation speed-dependent parameter) based on periodically inputted cuff pressures (first and second pressure levels and wherein the first pressure level would be above the pressure of the cuff at the start) and compares the calculated speed of change with the inflation speed target and outputs a result to control the pump driving circuit based on the result). 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lenehan to incorporate determining an inflation speed-dependent parameter value during each inflation operation of the series of blood pressure measurements, wherein the inflation speed- dependent parameter value represents a period of time required during each inflation operation to bring a pressure of the cuff from a first pressure level to a second pressure level, and wherein the first pressure level is above a pressure of the cuff at a start of each inflation operation, as taught by Kobayashi, in order to ensure that the cuff pressure is increased at a constant target inflation speed in order to obtain accurate measurement (paragraph 0065).
Yet the combination does not disclose:
wherein the first and second inflation operations have the same pressure levels for the first pressure level of the first and second inflation operations.
However, in the same field of blood pressure measurement systems, Ukawa discloses:
wherein the first and second inflation operations have the same pressure levels for the first pressure level of the first and second inflation operations (paragraphs 0025-0027 disclose wherein there are multiple measurements or inflation operations and paragraphs 0039 and 0047 discloses wherein the measurement values from the different measurements are compared and paragraph 0039 discloses wherein the initial values of applied pressure and increments or decrements of applied pressure are equal in successive measurement steps).

Yet the combination does not disclose:
wherein the method checks whether an inflatable cuff has been disconnected from a device suitable for use in a blood pressure measurement system or has been removed from a measurement site of a body part of a patient; and wherein the method further comprises stopping the series of blood pressure measurements if the difference between the inflation speed-dependent parameter values exceeds a predetermined criterion.
	However, in the same field of blood pressure measurement systems, Russell discloses:
wherein the method checks whether an inflatable cuff has been disconnected from a device suitable for use in a blood pressure measurement system or has been removed from a measurement site of a body part of a patient (Column 20, lines 1-26 disclose wherein the system determines possible sources of error including recognizing when the device is disconnected from the measurement site and abstract and Column 1, lines 8-14 disclose wherein the device is used in blood pressure measurement); and wherein the method further comprises stopping the series of blood pressure measurements if the difference between the inflation speed-dependent parameter values exceeds a predetermined criterion (Column 19, line 64-68 and column 20, lines 1-26 disclose wherein the system terminates or stop the inflation operation if the inflation parameters are not within an acceptable range or value).
.
Response to Amendment
Applicant amended claims 1-2, 5-6, and 8-12 in the response filed 10/22/2021. Applicant’s amendments overcome the 101 rejections of record.
Response to Arguments
The Applicant’s arguments with respect to claim 1-2, 5-6, and 8-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 10/22/2021.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792